Citation Nr: 0514496	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel
INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from June 1955 to April 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which determined that the veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, but 
denied the veteran's claim of service connection for the 
disability.

The veteran appeared via video conference and testified 
before the Board on appeal in November 2003; a transcript of 
the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.	The veteran did not appeal the RO's November 1998 rating 
decision, which had denied his claim of entitlement to 
service connection for a psychiatric disability, 
characterized as post-traumatic stress disorder.

2.	Evidence submitted subsequent to the November 1998 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; the evidence is 
cumulative or redundant, and in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for psychiatric disability, to include 
post-traumatic stress disorder.





CONCLUSIONS OF LAW

1.	The RO's November 1998 decision was final as to the claim 
for a psychiatric disability, to include post-traumatic 
stress disorder. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for psychiatric 
disability, to include post-traumatic stress disorder, has 
not been submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a letter dated July 2002, the RO 
informed the veteran what information and evidence he would 
have to submit in order to prove his claim of service 
connection for post-traumatic stress disorder. The RO also 
informed him that he would need supportive evidence to 
confirm his in-service stressors. Prior to the letter and the 
enactment of the VCAA, and in response to the veteran's 
previous claim to reopen, the RO sent the veteran a letter 
dated February 1998 that informed him of the definition for 
new and material evidence required to reopen his case. 
Incorporated into a later March 2004 Statement of the Case, 
the RO informed the veteran of the amended definition of new 
and material evidence. The veteran was given notice and the 
opportunity to submit the requested evidence. In his April 
2004 letter to VA, the veteran indicated that he had no 
further evidence to provide VA concerning his claim.

Second, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its July 2002 
letter, the RO informed the veteran that it would help him 
obtain evidence such as medical records, treatment records, 
employment records, records from other federal agencies, and 
any other records or evidence it receives notice of.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the July 2002 
letter, the RO instructed the veteran to submit any treatment 
reports, statements, or diagnoses from physicians who may 
have treated him. The RO asked him to submit a statement 
explaining the stressful event, and provide a list of 
personal trauma identifiers and evidence that could be used 
to verify the event. The RO also instructed the veteran to 
provide information about any person or agency who may have 
additional evidence, and to complete a VA Form 21-4142, 
showing the dates and places where he had treatment for his 
condition.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the July 2002 letter, the 
RO instructed the veteran to send in the requested 
information and evidence promptly, within a designated period 
of time. 

Throughout the adjudication process and in the July 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2003); See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim, as 
the veteran has been given notice and a sufficient 
opportunity to respond. Therefore, the Board will proceed to 
consider the merits of the appeal.


Background 

In August 1991, the Board considered and denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been submitted. The veteran subsequently submitted additional 
evidence in October 1997 and filed a request to re-open the 
claim. In November 1998, the RO reviewed the new evidence and 
re-opened the claim, but denied it on the merits. In its 
denial, the RO enclosed VA Form 4107, which apprised the 
veteran of his right to appeal the decision within a one year 
period. He did not file a timely Notice of Disagreement, and 
the November 1998 rating decision became final.

Evidence on file at the time of the November 1998 rating 
decision included service medical records, military personnel 
records, and a short note from Dr. R.S. dated October 1997 
that diagnosed the veteran with post-traumatic stress 
disorder as a result of his military experiences during the 
Korean War.

Other evidence included a statement completed by the veteran 
that contained a description of his claimed in-service 
stressor, the location where the stressor occurred, the date 
in which it occurred, and the unit he was assigned to at the 
time of the incident. The information provided showed that 
the veteran reported suffering great stress during the Korean 
War when an aircraft flight he was on caught fire. He also 
reported another stressor of witnessing non-combat injuries 
to another soldier, Mr. J.G. during the incident.

A previously considered piece of evidence also included an 
October 1990 statement from Mr. J.G., who claimed he was a 
witness to the traumatic incident described by the veteran in 
which they were passengers on a flight from Korea to Japan 
for a rest and relaxation leave, when the airplane suddenly 
caught fire in mid flight and they were forced to crash land. 
He claimed that after the landing, no one on board the 
aircraft received an examination. Included in the prior 
record were also numerous statements by other witnesses that 
showed the veteran exhibited nervous symptoms following 
service. 

Additional evidence at the time also included an October 1998 
report from the United States Armed Services Center for 
Research of Units Records (USACRUR). The report indicated 
that they were unable to document the veteran's reported in-
service stressors.
 
Evidence also included a VA examination report from October 
1998, which diagnosed the veteran with age-associated 
cognitive decline, and expressly ruled out post-traumatic 
stress disorder. The report was based on an extensive 
examination and interview of the veteran and his wife. Upon 
interview, the veteran's wife reported that his main problem 
was cognitive impairment, and stated that he could not 
remember anything and was often nervous or irritable. She 
reported that he often became confused and would have 
episodes of becoming upset at little things. Upon 
examination, the veteran reported that he felt good for a man 
of his age. He displayed normal and reasonable range of 
affect with no emotional dyscontrol or tearfulness. He spoke 
in a normal tone with no pressured or bizarre speech. The 
veteran was calm, pleasant, and cooperative. He was not 
nervous, jittery, hyper-alert, or anxious. He displayed no 
inappropriate behavior and denied suicidal and homicidal 
ideation, plans or thoughts. The veteran did not display any 
acute psychotic symptoms and did not complain of auditory or 
visual hallucinations. He was mildly suspicious of people but 
was not paranoid or delusional. The veteran was noted to 
demonstrate some cognitive decline but was not demented. He 
was able to concentrate sufficiently but had to stop and 
restart on several occasions, and he required prompting to 
complete a task. He was able to remember three of five 
objects in five minutes. He could do simple mathematical 
calculations. He denied feelings of depression but stated 
that he was occasionally anxious and fretful. He also 
reported no sleep problems or appetite problems.


	Law and Analysis

Generally, a claim which has been denied by the RO or Board 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. §§ 7104, 7105 (West 2002). The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim. 

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. What the RO may 
have determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

Although the RO determination in September 2002 purported to 
reopen the claim but deny it on the merits, the Board must 
still determine whether new and material evidence has been 
submitted because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior un-appealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial). In other words, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

There was no requirement for this claim, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004). 
However the amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 2001 (the 
veteran's claim to re-open was submitted in June 2001).

The United States Court of Appeals for Veterans Claims has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996). In addition, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence added to the record, since the RO's November 1998 
decision consist of, a June 2001 statement submitted by the 
veteran describing the claimed traumatic incident; numerous 
re-submitted statements by witnesses; a reply report from the 
VA Medical Center in Louisville, Kentucky regarding its 
research of the veteran's treatment history; the hearing 
transcript from the veteran's November 2003 videoconference 
hearing before the Board; and an April 2004 statement 
submitted by the veteran regarding the status of his treating 
physicians.

Some of the items of evidence added to the record after the 
RO's November 1998 decision may be construed as new in the 
sense that they have not previously been submitted to VA 
decision makers. However these particular items of evidence 
are not material as they do not bear directly and 
substantially upon the specific matter under consideration, 
which in this case, is the etiological origin of the 
veteran's current disability. The new evidence provided would 
thus be cumulative and redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened. Therefore, the new evidence by itself, or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a) 
(2001).

The June 2001 statement submitted by the veteran described 
the same aircraft fire incident that had already previously 
been considered. The statement is essentially the same 
statement that he has made previously, and offers no new or 
material information to support his claim. 

The veteran re-submitted numerous witness statements, which 
were previously submitted in March 1990. These items of 
evidence are not new or material to the record and are the 
same contentions that have been previously addressed.

An April 2004 reply from the VA Medical Center in Louisville, 
Kentucky reported that its research into the veteran's 
claimed treatment history from October 1998 to the present, 
found no history of treatment or examination, other than a 
previously submitted October 1998 post-traumatic stress 
disorder examination. The October 1998 examination report has 
already been previously considered.

At his hearing before the Board, the veteran testified that 
he received private treatment for his post-traumatic stress 
condition from Dr. H., Dr., B., and Dr. C. Following the 
orders of a Board remand, the RO requested signed consent 
forms, including dates of treatment from the veteran. The 
veteran responded with an April 2004 letter, which indicated 
that Dr. H., Dr. B., and Dr. C. were deceased and have been 
for several years. The veteran did not provide further 
information and expressly indicated that he had nothing else 
further to provide the VA concerning his claim. Therefore 
there is no new or material evidence to review in this 
regard.

None of the new evidence provided goes to show whether the 
veteran's present psychiatric condition was incurred during 
his service. The new evidence is essentially cumulative and 
redundant of the evidence of record at the time of the last 
RO decision, which became final in November 1998. 
Accordingly, the evidence is not new and material, and thus 
insufficient, to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder.








ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for a psychiatric disability, to include post-
traumatic stress disorder, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


